Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0101343 to Townsend in view of US 2013/0191625 A1 to Mullens et al.
Re claim 1, Townsend discloses a method comprising: 
	receiving, by the system, a plurality of signals from a plurality of sensors of the plurality of buttons of the accessory device indicating a plurality of depression ranges of the plurality of buttons, wherein a second depression range of the plurality of depression ranges that triggers a second actuation state exceeds a first depression range of the plurality of depression ranges that triggers the first actuation state; (The controller 108 shown in Figs. 3A-B includes analog triggers 316, diagrammed in Fig. 3E and described in at least [0049], [0055]-[0056], which output signals that are sampled and converted by A/D converters. The digital values representing the depression range of a particular trigger 316 can span from 0-255. One exemplary actuation state is binary 248 and another is binary 255.)
comparing, by the system, the plurality of depression ranges to plurality of first actuation thresholds of the first actuation profile ([0056] describes that for each of a plurality of controls, such as triggers 316, sensors 312, buttons 314 and analog joysticks, a deadband may be implemented such that any depression range below a predefined threshold, such as binary 5, is ignored, and only values above this are used to affect a game state)
	generating, by the system, a first actuation state when the first depression range of the plurality of depression ranges exceeds the first actuation threshold of the plurality of first actuation thresholds; and generating, by the system, a second actuation state when the second depression range of the plurality of depression ranges exceeds the second actuation threshold of the plurality of second actuation thresholds (The controller 108 shown in Figs. 3A-B includes analog triggers 316, diagrammed in Fig. 3E and described in at least [0049], [0055]-[0056], which output signals that are sampled and converted by A/D converters. The digital values representing the depression range of a particular trigger 316 can span from 0-255. A preprogrammed “dead zone” implemented in hardware and/or software can be used to compensate for analog trigger drift as well as for any assembly errors or noise. The hardware/software implemented “dead zone” may require the output of the trigger to exceed a predefined threshold before the output of the trigger ceases to be ignored and is interpreted as deliberately sending data to the game software.  At least [0032], [0034], [0040]-[0042], [0065] describe that the controller 108 is operated and communicatively linked to a host device that is programmed to control one or more video games responsive to the signals received from the controller. Electromechanical analog triggers such as these, which are mounted in a 
	Although Townsend discloses a controller having a plurality of buttons (triggers) each having a programmable actuation threshold that affects how much travel is required of each button to affect a game state, (see additionally [0049], [0056]]), Townsend does not specifically contemplate second actuation thresholds used for comparing the depression ranges being attributed to a second profile, comparing, by the system, the plurality of depression ranges to plurality of first actuation thresholds of the first actuation profile and to the plurality of second actuation thresholds; or associating, by a system including a processor, a first actuation profile with a plurality of buttons of an accessory device, associating, by the system, a second actuation profile with the plurality of buttons of the accessory device; wherein the first actuation profile includes a first plurality of first actuation thresholds associated with the plurality of buttons of the accessory device, wherein the second actuation profile includes a second plurality of second actuation thresholds associated with the plurality of buttons of the accessory device.
	Mullens is an analogous prior art video game controller reference that teaches:
	associating, by a system including a processor, a first actuation profile with a plurality of buttons of an accessory device, associating, by the system, a second actuation profile with the plurality of buttons of the accessory device (The Title and abstract describe Mullens as comprising a method for activating first and second player profiles associated with characteristic settings and states of I/O devices, wherein a second profile has modified I/O device characteristic settings and states compared to the first profile. Fig. 4 diagrams a process 
	wherein the first actuation profile includes a first plurality of first actuation thresholds associated with the plurality of buttons of the accessory device, wherein the second actuation profile includes a second plurality of second actuation thresholds associated with the plurality of buttons of the accessory device ([0034] of Mullens describes that each of profiles 130a-130e can control characteristics specific to IO devices 112 which can include a keyboard or a mouse comprising keys. An example is providing a distinct gaming profile that affects the operation of a keyboard or mouse. [0035] describes that each of the plurality of profiles 130a-130e is configured to control or vary one or more characteristics or settings for the IO devices 112. Each of the IO devices 112 may have one ore more characteristics or settings that may be modified depending on a desired behavior based on the selected profile. The characteristics that may be changed for each IO device can include "debounce or input sensitivity," wherein, as stated, "Many of these characteristics may include a compromise between responsiveness, accuracy, and/or power efficiency. Therefore, each of the characteristics may have different settings that may be desired depending on the user, application, or the like. Other characteristics may be modified based upon improving a user The sensitivity characteristic may control the amount of force, movement, or other user input that may be required to register as an input for the device 112. In another example, the sensitivity characteristic may determine the ratio between the input from the user and the input provided to the computing device 102. Similarly, the speed characteristic may determine a minimum input speed required to register an input, a processing speed for select inputs, or the like." (emphasis added) )
	It would have been obvious to one having ordinary skill in the art at the time of the invention that the game controller of Townsend, for which the analog triggers 316, buttons 314 and analog joysticks are all admittedly programmable to implement actuation thresholds, could have been improved by Mullens' teaching that it was known in the art to enable I/O devices to have multiple user- or automatically-selectable profiles that affect how settings including button travel thresholds are configured without causing any unexpected results. Mullen's specifically contemplates that it may be desirable to provide "game"-specific configurations for I/O devices that better accommodate playing habits of users who prefer increased responsiveness, see again [0016], [0060], compared to when the same I/O device is used for interacting with non-gaming software applications.
	Re claims 2-3, Mullens further teaches in Fig. 6 No’s 404 and 416 that controller profiles could be changed automatically or manually. And regarding claim 3, [0022] discloses that the computing device 102 used to implement the invention of Mullens’ disclosure could be a video game console and [0060] discloses that at least one of the profiles could be used while the user is playing a game on the computing device 102. 

	Re claim 5, Fig. 6 of Mullens diagrams that an automatic profile change, function 404, can occur, function 410, based on received user inputs, 412, wherein as disclosed in [0076]-[0077], these inputs are made outside of a specific test program and while the user is using the system normally. And as disclosed in [0060] of Mullens, normal use of the system can include playing a game.
Re claims 8-9, Townsend discloses the the buttons, joysticks, and triggers of his video game controller are operated to cause gaming actions in a video game – see Fig. 7B, when a game is opened, function 752, the game is identified, function 756, and then controlled in accordance with a control scheme 760 in an operating mode 766. [0066] discloses that input processing module 408 interprets controller input received from the controller and maps it to game input in a corresponding manner based on discrete values indicating such as a sensor position. [0092] discloses an exemplary mapping of a plurality of buttons that are each mapped to functions such as move up, move left, move down. 
Re claims 13-17, refer to the rejection of claims 1 and 5. 
Re claim 18, refer to the rejection of claim 1.
Re claim 19, refer to the rejection of claim 5. 
Re claim 20, refer to [0055]-[0056] of Townsend, which discloses sending a binary value representative of the position of an analog trigger, button or joystick to a game program when .
Allowable Subject Matter
Claims 6-7, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note in particular US 5,551,701 to Bouton et al. in Fig. 15, Fig. 16 and the corresponding description in 16:21-18:22, which describes a video game controller having an analog trigger with three exemplary actuation thresholds and a calibration process therefore, and also 12:64 which describes that users can reconfigure the controller inputs and save profiles that can be recalled for future use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715